 In the Matter of ASH GROVE LIME AND PORTLAND CEMENT COMPANYandINTERNATIONAL HOD CARRIERS AND GENERAL L IORERS, LOCALUNION '67 6,'AFFILIATED WITH THE A. F. OF L.In the Matter of ASH GROVE LIME AND PORTLAND CEMENT COMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNIONNo. 1616B, AFFILIATED WITH THE A. F. OF L.Cases Nos. 17-I1--885 anc117-8-891, respectively.Decided July 7,1944Mr. Myron K. Ellison,of Kansas City, Mo., for the Company.Mr. Otto Bowles,of Springfield, Mo., for the Hod, Carriers.Mr. J. Frank Cline,of Springfield, Mo., for the Engineers.Mr. Joseph E. Cub bins,of counsel to the Board.DECISION- ,DIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions separatelyand duly filedby International HodCarriers and General Laborers,Local union 676, affiliated with theA. F. of L., herein called the Hod Carriers,and International Unionof Operating Engineers,Local Union No. 1616B,affiliated with theA. F. of L., herein called the Engineers,each alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Ash Grove Lime and PortlandCement Company,Springfield,Missouri,herein called the Company, the National LaborRelations Board provided for an appropriate consolidatedhearingupon due notice before Elmer L. Hunt, Trial Examiner.Said hear-ing was held at Springfield,Missouri, on May 19, 1944.The Com-pany, the Hod. Carriers,aiid the Engineers appeared, participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at thehearingare free fromprejudicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.57N L It B, No 22.111 -112DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following : -FINDINGS OF FACTI: THE BUSINESSOF THE COMPANY iAsh Grove Lime and Portland Cement Company, aMaine corpora-'tion, is engaged at Springfield, Missouri, in the manufacture of lime.For the year ending January 1, 1944, the Company purchased mate-rials and supplies valued in excess of $50,000 for use at its Springfieldplant, of which 50 percent was shipped from points outside the Stateof Missouri.During the same period, the Company's sales offinishedproductsamountedto more than $100,000, of which 80 percent wasMissouri.--The Company concedes that it is,engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Hod Carriers and General-Laborers, Local Union 676,and International Union of Operating Engineers, Local Union No.1616B, are labor organizations affiliated with the American Federationof Labor, admitting to membership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONThe Hod Carriers and the Engineers requested recognition as theexclusive bargaining representatives of certain employees of the Com-pany.The Company refused to grant the request of either unionuntil such union has been certified.-by the Board in an appropriateunit.-,A statement prepared by an agent of the Board, introduced into evi-dence at the hearing, indicates that the Hod Carriers and the En-gineers represent a substantial number of employees,in the unit eachalleges to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The agent's statement shows that the Hod Carriers submitted 41 authorization cardsbearing names of persons whose names are listed on the Company's pay roll of May 15,1944.The statement also shows that the Engineeis submitted 2 authorization cards bear-ing names of persons whose names are listed on the afore-mentioned pay rollThe recordshows there are 46 employees in the unit alleged by the Hod Carriers to be appropriate,and 8 employees in the unit alleged by the Engineers to be appropriate ASH GROVE LIME AND PORTLAND CEMENT,113IV.,THE APPROPRIATE UNITSiP'J: -^ !. ajA unit comprisedof allproduction and maintenance' employees ofthe Company's Springfield plant, excluding operating engineers andtheir helpers, and clerical and supervisory employees, is sought by theHod Carriers.The Engineers request a unit comprised' of all operat-TheCompany, however, urges that all its production and maintenance em-ployees constitute a single appropriate unit.Thus, the: sole disputebetween the parties relates to the establishment of a separate unit.ofoperatingengineersand their helpers.In support of its position that all production and maintenance em-ployees constitute a single appropriate unit, the Company contendsthat all its operations are integrated, that all employees enjoy the sameconditions of employment, that their wage rates, in general, are equip,and that, for the most part, they possess the-same degree of skill.However, the-record discloses that the employees sought to be repre-sented by the Engineers are primarily engaged in the operation andmaintenance of the various machines used by the Company. It fur-ther discloses that a certain degree of skill, not possessed by ordinaryproduction and maintenance employees, is, needed to operate thesemachines, and that' the rates paid the employees who operate andmaintain these machines are, in the main, higher than those receivedby average production and maintenance employees.Consequently,we are of the opinion that operating engineers and their helpers forman indentifiable and homogeneous group and that they constitute anappropriate bargaining unit, and that all production and maintenanceemployees, excluding operatingengineersand their helpers, compriseanother.We find that the following groups of employees constitute unitsappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act:1.All operating engineers and their helpers 2 engaged at the, Com,pany's Springfield plant, excluding supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, and all other employees; and2.All production and maintenance.employees 3 engaged at the Com-pany's Springfield plant, excluding operatingengineersand theirThese include the following classifications of employees : hydration machine operator.veri-fat mill operators, crusher operators, rock hoist' machine operator, crane or clam shelloperator, and John ShockleyIThese include the following classifications of employees : rock breakers, horse driver,quarry laborers, blacksmith, jackhammer driller. tunnel drillers, kiln firemen, lime wheelers,limecheckers, hydrate sackers. loaders-limefloor, kiln repairman, lime inspector, nightwatchmen, powderman, truck driver, and carpenter-helpers (excluding John Shockley).601248-45-vol. 57-9 114DECISIONS-OF' NATIONAL'LABOR--RELATIONS BOARDhelpers, clerical employees,arid' all supervisory employees with au-thority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend, suchaction.V. THE DETERMINATION OF REPRESENTATIVESAlthough both unions request otherwise,no special-reason appearsto warrant a departure from our customary practice of determiningeligibility to vote, and we shall direct that the questions,concerningrepresentation which have arisen be.resolved by elections by secretballot among the employees in the,appropriate units who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Elections herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and'pursuant to Article III,' Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-,fives for the purposes of collective bargaining with Ash Grove Limeand Portland Cement Company, Springfield,Missouri,elections bysecret ballot shall be conducted as early as possible but not later thanthirty(30) days from the'date of this Direction,under the directionand supervision of the Regional Director for the Seventeenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the units found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off,and including employees in-thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections:(1) to determine,with respect to the employees inthe unit described in paragraph-1 of Section IV, whether or not theydesire to--be represented by International Union of Operating En-gineers,Local Union No. 1616B,affiliated with the A.,F. of L.,for the.purposes of collective bargaining;' and'(2)to determine,with respectto the employees in the unit described in paragraph 2, of Section IV;whether or not they desire to be represented by International HodCarriers and General Laborers; Local Union 676,' affiliated with theA. F. of L.,for the purposes of collective bargaining.